MEMORANDUM **
Alexander M. Tcherevik is the court-appointed bankruptcy receiver of Dalmoreproduct, a Russian Corporation. He appeals the District Court decision affirming the Bankruptcy Court ruling. The Bankruptcy Court, after a state court jury trial and jury verdict, allowed another Russian *288corporation, Rybcomflot, to collect Dalmoreproduet’s debt from court-deposited funds. The record reflects, therefore, that Rybcomflot had an interest in assets located in the Western District of Washington.
We review the district court de novo,1 reexamining for abuse of discretion bankruptcy court decisions concerning cases ancillary to a foreign bankruptcy proceeding.2
The legal standard governing this case is former 11 U.S.C. § 304(c), a six factor discretionary test.3 Review of the record does not support a claim that the bankruptcy court abused its discretion in ruling against Appellant.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See, e.g., In Re Bunyan, 354 F.3d 1149, 1150 (9th Cir.2004).


. See In re Manning, 236 B.R. 14, 19 (9th Cir.BAP 1999) (applying abuse of discretion review to 11 U.S.C. § 304).


. § 304 was repealed by Act April 20, 2005 P.L. 109-8, Title VIII, § 802(d)(3), effective 180 days after enactment. However, the new statute is inapplicable to cases commenced under Title 11 before the effective date, as provided by § 1501 of the Act, which appears as 11 USCS § 101 note. Tcherevik’s initial petition was filed in October of 2003, thus this appeal is still governed by § 304.